Citation Nr: 9912600	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  He died on December [redacted], 1996, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on December [redacted], 1996; the immediate cause of death was 
pneumonia, with lung cancer listed as an underlying cause and 
coronary artery disease and chronic obstructive airway 
disease listed as other significant conditions contributing 
to death but not resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for a wound to the right buttock, evaluated as 
20 percent disabling; sacroiliac arthritis, evaluated as 10 
percent disabling; and a superficial wound to the right 
ankle, evaluated as noncompensably (zero percent) disabling.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disability.

4.  There is no competent medical evidence showing both that 
nicotine dependence caused or contributed to the veteran's 
death and that a link exists between such nicotine dependence 
and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the RO 
certified for appeal the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for the cause of the veteran's death.  In this 
regard, the Board observes that the RO denied the appellant's 
claim for this benefit in a January 1997 rating decision on 
the basis that her claim was not well grounded, and the 
appellant was notified of this denial in the same month.  In 
February 1997, the appellant submitted a statement in which 
she contended that the veteran's cause of death "was 
initially started from war experiences."  The Board finds 
that this statement could reasonably be construed as a timely 
Notice of Disagreement with the January 1997 rating decision, 
but the RO did not issue a Statement of the Case in response 
to this submission from the appellant.  As such, the 
appellant did not have an opportunity to complete an appeal 
of the January 1997 rating decision, and the Board thus finds 
that the January 1997 rating decision is not a final 
decision.  See 38 U.S.C.A. § 7105(c) (West 1991); see also 38 
C.F.R. §§ 19.26, 19.30 (1998).  Therefore, the Board will 
consider the appellant's claim on a de novo basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including malignant tumors and cardiovascular 
disease, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In a statement received by the RO in January 1998, the 
appellant asserted that the veteran began smoking during 
service and that he died of pneumonia caused by lung cancer 
due to tobacco products.  In this regard, the Board would 
point out that, in order to have a well-grounded claim for 
service connection based on nicotine dependence, the 
appellant must present competent medical evidence both that 
nicotine dependence caused or contributed to the veteran's 
death and that a link exists between such nicotine dependence 
and service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

In this case, the veteran's Certificate of Death indicates 
that he died on December [redacted], 1996; the immediate cause 
of death was pneumonia, with lung cancer listed as an underlying 
cause and coronary artery disease and chronic obstructive 
airway disease listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  The Certificate of Death reflects that an autopsy was 
not performed on the veteran.  

At the time of the veteran's death, service connection was in 
effect for a wound to the right buttock, evaluated as 20 
percent disabling; sacroiliac arthritis, evaluated as 10 
percent disabling; and a superficial wound to the right 
ankle, evaluated as noncompensably disabling.

The Board has reviewed the veteran's service medical records 
and observes that, while the veteran was treated for acute 
nasopharyngitis in January 1944, both his January 1946 
separation examination report and the report of a January 
1951 VA examination report are entirely negative for any 
respiratory or cardiovascular disorders.  Private 
hospitalization and treatment records, dated from July to 
October of 1996, reflect treatment for carcinoma of the lung 
and pneumonia.  A July 1996 surgical record from the William 
Beaumont Hospital in Royal Oak, Michigan, contains a notation 
of a history of smoking, but the treating physician, Gary W. 
Chmielewski, M.D., noted that the veteran had quit smoking 30 
years earlier and had given no history of hemoptysis or 
shortness of breath; this history is also noted in a July 
1996 statement from Dr. Chmielewski.  No opinions regarding 
the etiology of the respiratory and cardiovascular disorders 
noted in the veteran's Certificate of Death are indicated in 
these records.

Overall, there is no competent medical evidence of a nexus 
between any of the medical conditions noted in the veteran's 
Certificate of Death and service.  There is also no evidence 
of lung cancer or coronary artery disease within one year 
following service.  Additionally, there is no competent 
medical evidence of a nexus between any of the disabilities 
noted in the veteran's Certificate of Death and his service-
connected disabilities, including a wound to the right 
buttock, sacroiliac arthritis, and a superficial wound to the 
right ankle.  

Moreover, the record contains no competent medical evidence 
to the effect that the veteran suffered from nicotine 
dependence.  Even assuming that the veteran did, in fact, 
suffer from nicotine dependence and that such nicotine 
dependence caused or contributed to the veteran's death, 
there is still no competent medical evidence linking such 
nicotine dependence to service.  In this regard, the Board 
would point out that a medical opinion merely linking the 
veteran's death to smoking is insufficient to make the 
appellant's claim well grounded.  See VAOPGCPREC 19-97, 
supra. 

Indeed, the only evidence of record suggesting a link between 
the cause of the veteran's death and either service or a 
service-connected disability is the appellant's lay opinion.  
However, as the appellant has not been shown to possess the 
medical expertise necessary to offer a medical opinion, her 
lay contentions cannot constitute competent medical evidence 
to support her claim.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Brown, 2 Vet. App. 492, 494-95 (1991).  
Moreover, while the Board observes that, in her April 1998 
Notice of Disagreement, the appellant reported that the 
veteran's doctors had told her that the veteran's throat 
cancer "came from cigarettes," a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. at 611.  As the 
appellant's claim is not well grounded, the VA has no further 
duty to assist her in developing the record to support this 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

In this case, the Board observes that, in the January 1997 
rating decision preceding the appealed April 1998 rating 
decision, the RO denied the appellant's claim as not well 
grounded, while, in the appealed April 1998 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the appellant's previously denied claim.  
As noted above, the RO has adjudicated the appellant's claim 
on a de novo basis.  However, the Board has denied this claim 
as not well grounded and observes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded, as in the April 
1998 rating decision, "there is no prejudice to the 
appellant solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Finally, the veteran's Certificate of Death indicates that he 
died as an inpatient at the Beverly Hills Nursing Center in 
Royal Oak.  The VA has a duty under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify the appellant of the evidence needed to 
complete her application when the VA is aware of the 
existence of relevant evidence.  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, the 
appellant needs competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death and 
that a link exists between such nicotine dependence and 
service.  Alternatively, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and either service or a service-connected 
disability. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 

